Citation Nr: 1547502	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-32 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for prostate cancer. 

2. Entitlement to an effective date earlier than June 16, 2010 for the grant of service connection for prostate cancer.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 until May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and November 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The September 2011 rating decision granted service connection for prostate cancer.  The Veteran timely appealed both the noncompensable rating he received and the effective date of the award.  The November 2014 rating decision denied entitlement to a TDIU.  The Veteran submitted a timely Notice of Disagreement for this issue in March 2015.  A Statement of the Case (SOC) was issued in June 2015.  While the record is absent any further communication from the Veteran indicating a desire to appeal this issue to the Board, it was certified regardless pursuant to Fast Letter 13-13.  Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013) specifically outlines that if the Veteran has filed a Notice of Disagreement regarding an increased evaluation for a service-connected disability, and while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal.

The issues of entitlement to an initial compensable rating for prostate cancer and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to benefits under 38 U.S.C.A. § 1151 for a failure to diagnose has been raised by the record in the Veteran's September 2012 statement and November 2013 Substantive Appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The claims file contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for prostate cancer prior to June 16, 2010.  A claim for benefits under 38 U.S.C.A. § 1151 for failure to diagnose is being referred to the AOJ.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 16, 2010, for the grant of service connection for prostate cancer have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

The Board notes that the Veteran's earlier effective date claim will be decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

II. Earlier Effective Date

The Veteran contends that he is warranted an effective date earlier than June 16, 2010 for the grant of service connection for prostate cancer.  Specifically, he alleges that he is warranted an effective date of September 30, 2009, the date he claims his prostate cancer was misdiagnosed as a urinary tract infection. 

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

With respect to the phrase "the date entitlement arose", the Court of Appeals for Veterans Claims (Court) has stressed what that phrase does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found the earliest date that a VA examiner had diagnosed posttraumatic stress disorder as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question.  The Court offered, under the circumstances of an original claim for service connection, the date that the veteran submitted the claim or the date the veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.  Id.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection. 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to a veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. See Norris v. West, 12 Vet. App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157. 

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs.  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III). 

For a Vietnam veteran, such as the Veteran, who has a covered herbicide disease (Nehmer class member), that is, a herbicide disease, such as prostate cancer, for which the Secretary of Veterans Affairs has established a presumption of service connection, the effective date of the award of service connection will be as follows (as set forth in 38 C.F.R. § 3.816(c)):

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.

(2) If the Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose. [The effective date for the regulation which added prostate cancer as a disease presumptively due to in-service exposure to herbicides in Vietnam is November 7, 1996.]

(3) If the requirements of paragraph (1) or (2) are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

The Veteran was granted service connection for prostate cancer in a September 2011 rating decision.  He was assigned a 100 percent evaluation effective June 16, 2010 pursuant to 38 C.F.R. §4.115(b), Diagnostic Code (DC) 7528, and a noncompensable evaluation effective January 1, 2011.  

As prostate cancer is a covered herbicide disease, the Veteran is considered a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1)(2).  However, an earlier effective date pursuant to Nehmer and 38 C.F.R. § 3.816 is not available to the Veteran.  He was not denied compensation for this prostate cancer between September 25, 1985 and May 3, 1989, thus 38 C.F.R. § 3.816(c)(1) is inapplicable.  Additionally, his claim was not pending between May 3, 1989 and November 7, 1996, thus 38 C.F.R. § 3.816(c)(2) is also inapplicable.  The record indicates he was first diagnosed with this condition in 2010.  Therefore § 3.400 governs.  

Review of the claims file reveals that there exists no communication that could be construed as a claim for service connection for prostate cancer prior to June 16, 2010, the date the Veteran submitted an informal claim for service connection for prostate cancer.  The Board is sympathetic to the Veteran's claim that an early misdiagnosis delayed the onset of his claim, but the fact remains that the record contains no application, statement, or submission that may reasonably be viewed under the standards ordinarily governing compensation claims as indicating an intent to apply for compensation for this covered herbicide disability prior to this date.  

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than June 16, 2010, is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board concludes that an effective date prior to June 16, 2010, for the award of service connection for prostate cancer due to herbicide exposure is not warranted.

However, as noted above the issue of entitlement to benefits under 38 U.S.C.A. § 1151 for a failure to diagnose, which involves different statutory provisions, has been raised by the record in the Veteran's September 2012 statement and November 2013 Substantive Appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore it is being referred to the RO for development and adjudication and could potentially provide the Veteran benefits back to his requested date of September 30, 2009.  

ORDER

Entitlement to an effective date earlier than June 16, 2010 for the grant of service connection for prostate cancer is denied.


REMAND

The Veteran alleges he is warranted a compensable rating for his prostate cancer.  The Board notes that he was in receipt of a 100 percent rating from June 16, 2010 to December 31, 2010 pursuant to 38 C.F.R. §4.115(b), DC 7528.  His noncompensable rating is effective January 1, 2011.  

In addition to prostate cancer, the Veteran has also been diagnosed with bladder cancer, a condition for which he is not service-connected.  In June 2010, he underwent a radical cystoprostatectomy.  Following this procedure, he underwent a diverting loop ileostomy.  

A June 2011 VA examiner opined that because of the diverting loop ileostomy, the Veteran's level of voiding frequency and incontinency could not be determined.  The examiner opined that the prostate cancer was a primary cancer, distinct from the bladder cancer.  

He underwent a VA prostate cancer examination in November 2012.  The examiner marked that the cancer was in remission.  He further indicated that while the Veteran did have voiding dysfunction and increased urinary frequency these were attributable to the bladder cancer and not the prostate cancer.  

The November 2012 examiner did not provide any rationale for why these symptoms were attributable to the Veteran's bladder cancer and not his prostate cancer.  As such, the report is inadequate.  The Veteran should be provided a new VA examination upon remand.  The issue of entitlement to a TDIU is intertwined with this claim for a higher rating, thus it too must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them with the claims file.  

2. Then, schedule the Veteran a new compensation examination to address the current severity of his service-connected prostate cancer.  The claims file, including a copy of this remand, must be made available to the examiner for review, and he/she should indicate that such review took place.  Any indicated evaluations, studies, and tests should be conducted.

The examiner must identify the current nature and severity of all of the manifestations of the Veteran's service-connected residuals of prostate cancer.  In this regard, the examiner should detail the nature and severity of any renal dysfunction and urine dysfunction, to include urine leakage, urinary frequency, and obstructed voiding, found to be present.  If the examiner does find such symptoms present, but believes they are attributable to the Veteran's bladder cancer or its residuals, he/she must provide a detailed rationale as to why this is the case. 

The examiner should address all of the Veteran's lay statements concerning his symptoms, including his belief that he suffers from constipation as a result of the prostate cancer and/or his past cancer treatment and surgery.  

The examiner should also describe the impact that the Veteran's residuals of prostate cancer have on his daily functions and employment.

All opinions expressed must be accompanied by supporting rationale.

3. After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


